Citation Nr: 1011386	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-33 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected right knee chondromalacia patella.

2.  Entitlement to service connection for a left knee 
condition (previously claimed as osteoarthritis, multiple 
joints), to include as secondary to the service-connected 
right knee chondromalacia patella.

3.  Entitlement to service connection for a left ankle 
condition, to include as secondary to service-connected right 
knee chondromalacia patella.

4.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1978 to 
December 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge, in Montgomery, 
Alabama, in October 2009.  A transcript of that hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

The Veteran filed a claim for an increased evaluation for his 
service-connected right knee chondromalacia patella in 
October 2004.  The Veteran was given an orthopedic VA 
examination to determine the severity of his service-
connected disability in April 2005.  On appeal, the Veteran 
testified at his October 2009 Travel Board hearing that he 
believed that his service-connected right knee disability had 
worsened since the April 2005 examination.  He specifically 
testified that he believed that he had arthritis in his right 
knee, and that x-rays to determine whether arthritis existed 
in his right knee were not obtained during his April 2005 
examination.  Since the Veteran has indicated his condition 
has worsened in the approximately five-year period since his 
last examination, the Board finds that a new examination is 
necessary in order to determine the current severity of his 
service-connected right knee condition, and whether the 
Veteran's right knee has arthritis.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 
(2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As for the claim for service connection for sinusitis, the 
Board notes that the Veteran was originally denied service 
connection for his sinusitis in an October 1996 rating 
decision.  The Veteran submitted a notice of disagreement 
with that decision in November 1996.  The RO issued a May 
1997 Statement of the Case denying the Veteran service 
connection for sinusitis.  The Veteran never perfected a 
Substantive Appeal prior to October 1997 in response to the 
May 1997 Statement of the Case.  Accordingly, the Board finds 
that the October 1996 rating decision which denied service 
connection for sinusitis is final, and new and material 
evidence must be received in order to reopen that claim.  See 
38 C.F.R. §§ 3.156(a), 20.302(b) (2009).

The Board is cognizant that while the RO may have reopened 
the claim for service connection for sinusitis and 
readjudicated that claim on the merits, the Board must make 
its own determination that new and material evidence has been 
received to reopen a claim for service connection before 
adjudicating the claim on the merits, regardless of the RO's 
decision to reopen the claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  Given that the Board must make its 
own determination in this regard, the Board notes that since 
the Veteran's claim for sinusitis was processed as a new 
service connection claim instead of a new and material 
evidence claim, the Veteran was not provided with the proper 
VCAA notice for his claim Accordingly, the Board must also 
remand that issue for corrective VCAA notice, pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006), before the Board 
may even consider whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. § 5103 (West 
2002); Kent, supra.

Finally, the Board notes that the Veteran had an orthopedic 
VA examination in April 2005, the report of which indicates 
that he was in receipt of Social Security Administration 
(SSA) benefits since 1993.  A December 1994 SSA award 
decision also appears in the record.  The December 1994 
awarded the Veteran SSA benefits based on the following 
diagnoses: posttraumatic stress disorder, delayed type, with 
schizo-affective and paranoid features; peptic ulcer disease; 
and "chronic degenerative arthritis and low back syndrome."  
Since the Veteran's SSA decision is not specific as to what 
joint has degenerative arthritis, the records associated with 
the aforementioned grant of SSA disability benefits may well 
be "relevant" to the claims concerning orthopedic 
disorders.  Therefore, efforts to obtain such medical 
documentation from SSA are required, pursuant to 38 C.F.R. § 
3.159(c)(2) (2009).  See Golz v. Shinseki, 590 F.3d 1317, 
1323 (Fed. Cir., Jan. 4, 2010); see also Baker v. West, 11 
Vet. App. 163, 169 (1998).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the appeal is REMANDED for the following action:

1.  As to the claimed sinusitis, a 
corrective VCAA notice should be sent to 
the Veteran informing him of the prior 
denial of the service connection claim for 
this disability, the basis for that 
denial, and the type of evidence needed to 
reopen the claim.  See Kent v. Nicholson, 
supra.

2.  SSA should be contacted, and all 
records of medical treatment and 
examination associated with the grant of 
disability benefits to the Veteran should 
be requested.  All records obtained 
pursuant to this request should be 
associated with the Veteran's claims file.  
If the search is negative for such 
records, documentation to that effect 
should be included in the claims file.

3.  Obtain relevant VA medical treatment 
records from Tuskegee VA Medical Center 
since April 2009, and obtain any private 
treatment records the Veteran otherwise 
identifies, after the proper release has 
been provided.  Associate any obtained 
records with the Veteran's claims file.

4.  The Veteran should be schedule for a 
VA orthopedic examination with an 
appropriate examiner in order to evaluate 
the current nature and extent of his 
service-connected right knee 
chondromalacia patella.  The claims 
folder, including a copy of this REMAND, 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All tests deemed necessary 
should be conducted and the results 
reported in detail, to include x-rays of 
the Veteran's right knee.  

After examination of the Veteran and 
review of the claims file, the VA examiner 
should specifically comment on the 
following:

(1)  The range of motion of the Veteran's 
right knee in both flexion and extension.

(2)  The examiner should comment on 
factors including deformity, painful 
motion, functional loss due to pain, 
excess fatigability, weakness, additional 
disability during flare-ups, instability, 
and ankylosis.  If either instability or 
ankylosis are present, the examiner should 
comment on the extent of such disability.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.

5.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the record, 
particularly the results of the VA 
examination that the RO/AMC scheduled and 
any new records obtained and associated 
with the claims file, above.  If the 
benefits sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before the case is 
returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


